NUMBER 13-20-00028-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

$3,363.00 IN UNITED STATES CURRENCY,                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 414th District Court
                         of McLennan County, Texas.


                          ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       This cause is before the Court on the reporter’s failure to timely file a record. The

reporter’s record in this cause was due on January 7, 2020. The Clerk of the Court sent

two late notices to the reporter, and the reporter has not filed a request for extension in

this matter.

       This sequence of events requires us to effectuate our responsibility to avoid further
delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, this

appeal is ABATED and the cause REMANDED to the trial court.

       In accordance with Texas Rule of Appellate Procedure 34.6(b), the trial court is

directed to conduct a hearing or otherwise to determine: (1) if the appellant has timely

requested a reporter's record, and (2) the earliest practical date the reporter’s record may

be completed.

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within sixty (60) days of the date of this order, or to notify

this Court within such period indicating a date by which the trial court can comply.

       IT IS SO ORDERED.



                                                                   PER CURIAM


Delivered and filed the
6th day of April,2020.




                                               2